Case 5:18-cr-00258-EJD Document 788 Filed 05/10/21 Page 1 of 2

 

 

 

VY
\ ° AYNLYNDIS “TT

LZ0z% ‘OL Aew
ALVd ‘ZT *(JeuoTppe snid ysodap) soBueyo je Aed [IM | YU} AyU99 | ‘Mojaq Bujusis Ag (ZT F TT) NOLLWOISILYAO 8 YACUO
°0.13 ‘SNOLLSINO ‘SNOILONYLSNI ‘SLNSWIWO9 TWNOLLIGAY “OT
O O Oo O O O O O O O O O
O O Oo O O O O O O O O O
O O Oo O O O O O O O O O
O O Oo O O O O O O O O O
O O Oo O O O O O O O O O
O O O O ) O O O O O O © JJ | suonon GPs tzoz ‘vy sew
SWILLWad sane ave Ava cain Aeg-vT Anyniono sss00V 408 casnscnoo uadWd oev/be van “en te Satna fom el Soain Alvd
(ou sod 2u0 960049) 3dAL ANAT °9 | pashour er geosoe dq iON) WOWNCS lowe 4 (SONINVSH 4O SNOLLNOd HO) (SJONINVSH “2

 

‘adh, Auaaljap pue Auqjuenb 7g (s)jewuo, ‘(paysenbas s] yduosued YUM 40) (s)BuIpaed0ud jo (s)eyep pue (s)UoIod AjloedS) CALSANDAY (S)Ld MOSNVUL “6

 

 

 

"PCVIO UO SSN ‘WHO; SIU} OSN JOU Og :vID
(payoeye oq Jsnw sj}didsues} 10} J9PIO NOD 'FLON) Susdned euuoy u|

8S200-49-81:S
YaSWNN 3Svo “9

LOD ASYO|IWU@M UNeswu
SS3AYCQY TIVAS AFNYOLLYV *€

LUOD ASUDIILU@Syoojge
SS3YCGYV TIVAWA LOVLNOD “€

-ALVd 3nd
AINO 3SN LUNOD

AD O Waddv-NON C1
TWNIAID 2 Waddv CO

7404 SIYACHO IdMOSNVUL SIHL *8

SOWIOH ‘A VSN
AWVN SSVO “S

6009-929-20¢

YaaWNN SNOHd AANYOLLY *9z

LZV9-L99-c0C

YSEWNN ANOHd LOVLINOD “8%

‘aged }X9u UO SUOHONI}SU] PSs BSA
PCO ULiOs asn aseajd jasunod yf9
‘s9UOdS UND J9d WO} UO VSN SSedjid
Y3AqduO IdIMOSNVYL

ZenBupoy eud|

uid Ol {x08 YOSHO ONY MNV1d SAV ‘U4 YO ) SINWN Y3LHOd3Y LUND ‘2

90002 Od ‘uo}bulysem

MN ‘3881S YJUe2}XIS 006

pelepeyy JaleAsyy 8 JPIIIIN

(FlavonddY JI SIWVN WHld MV1 SGNTONI) SSa¥aav SNOW “7
UES |BEYSI\

(QJUaJ2yIP J!) AVN AFNYOLLY “OT

Syoojg PuOWUY

Y¥50YO SIHL ¥O4 NOSYAd LOVINOD “eT

(8102/80 ‘A8u GNVO)
ger GNVO
VINYOSITVO 40 LOINLSIG NYAHLYON
LYNOD LOIWLSIO SALVLS GALINN

 

 
 

“UOHe9I99 PUB JaPJO BY} SuUIUZIS JO a}ep Oy} JO}Uy ‘TL we}
‘a1qQe\d900e sI ounjeusis (/S/) PaWOJUOD JO DJU0J}09]9 UY ("SesseYo [euOIIppe Aue snjd Wsodep 9y}) sesseyo je Aed |IIM NOA ey} A980 0} adedS Siy} Ul USIS "TT we}|
"JUsWUUNO!pe Sulmo}ol Ajaye!pswuul 410 SBulpsado/d
SULIND Ajjeo|U01}99]9 PABAIJaP Og O} QUUIIJeaJ JO JONpodAQ e Se JaVOdS SUIIJe91 Pays. e Aq psonpoud ydiwoSued) PaljaedUN ‘pe|psuN yep y —AWLLOIVayY
*sunoy (Z) OM} UUM — (AVG SWS) ATUNOH
‘Aep Unood e SI Ayjenjoe } JOU JO JOYJOUM BUILIOW SUIMO]|O} 9Y} UO NOD 9y} Jo NOY SulUadoO JeLWOU 9} 0} JOUd pue JUsWUINOfpe SuIMO]jO4 — (Ava LXAN) Allvg
skep Jepuajeo € —AVG-E
*sAep sepugjeo 4 —dalidadxq
*sAep Jepuajeo fT —AVG-PT
‘sep JepusjeoO OF —AUNVNIGUQ sn
TSAWIL AMSAT AG Id SOSNVEL
*pasieyo oq pjnom ayes Asaayap Aep-yT oul
‘sAep Jepuag|eo / UIYUM PaJdAl|[ap PUB P9}a/dWO9 JOU SI }d\OSUeJ} pey|pedxs JO} Jp Ue JI ‘a|dWexXa JOY “BWeJ} BW pasinbas BY} UIYWM PaJOAl|ap SI Jdosues OY}
ji AJUO pasueyo oq Aew 991d |IN4 “ALON “(4equinu NOG JO 894 Wsodap au} Jo JdI9991 Jo aJep WOJ POINdWIOD 91e SOLUI}) WO’, BSOOYD O} SAdAL AUSAIIAG / Bie B9YL "96 Wd}
*S]ELUJOJ J9Y}O SY} JO YORS YUM BBeYO esjx9 OU Je papnjoul sI sse09e qam/49F
yoo|uf *S|le}ap JO] Sdjes/S}AWOSUCI/ACs SHNODSN PUL USIA "PS19PJO JEWUOJ YRS JO} Bsueyo Jeuolppe ue S| day] “dwoOsue 104 (S)LVWHYOS PaISAp J9/9S "46 We}|
« OWD,, JO ,‘SUINUd}U9S, ,‘UOIOW,, SB Yyons ‘Sem ji SUIPsadOId Jo adA} JeEYM Ajjauq oJedIpUul ,‘odA}, JapUN “BulIssedoid a}eUWI9e} 0} UDQUM

Ajleajo S| Uol}dUOSap 94} JI ‘Palapso0 aq Ae Sulpsaoojd e Jo uo!yOd e Ajuo jo }d\osuel} Y "poysanbei S| JdOSuUes} YO! YM JO} S8ulpaso01d au} Jo (S)alep oIJJ0edS ISI] "e6 Wd}|
"suadned eCuli0j ul paiapso

aq Aew sjdiuosued} au0jeq peilnbed s| sydiwosued Sulzouine Aljeo|jioeds J9pJ0 UNO e :svedned BULOJ Uf “|AID HO |eulWwio GNY |eedde-uou Yo |esdde yooug "g Wa}
*PIoy SEM SULIB8Y OY] SIUM UOISIAIP 9U} Je JOSIAJedNs J9UOd9/ NOD 8} 19e}U09 ‘pallj U9eq JOU BABY SEejNUlW J] Papsodel

-ol|pne Sem Sulpaso0id ay} JI 10 Sulpasooud ay) payodas OYM JaYOddJ UNOD ay} JO BWEU BY} SUIUIWA}Ep JO} SUO!JONIJSU! JO} S]ATOSUCT/AOS SUNOISN PUES USIA "2 Wed}|

"J9N10 18d ps}si| aq AewW JeQuINU asSed BuO AJUQ = *9-G SWA}|
"uosjad JOe]U09 ay} JOU S| AauJO}e ay} JI ‘OJUl }oe]U09 pue aweu AQUIO}e ay} apiAgid ‘QE YO QZ ‘AT Spal Ul ‘A@usOPe 3y} JOU “jJUeIsISSe SAI]eu]S!UILUpe JO jesajesed
e Ajjensn SI sly} ‘ed1JJo Me] e Ul “}dOSUeI] BY} SULSpPJO JO} BIQISUOdS|J UOSJOd BU} 10} UO!WELUJOJU! PUB BLEU JOL}UOD OY} OpIAOd aseagld ‘eg H eZ ‘ET SHIA, U] €-T SWd}|
(ZT-T SWAL) SNOLLONYLSNI WSL-AS-WaL]

"nok Wodj anp aq ||IM ageyous Aue ‘papunjad aq | [IM asesaao Auy “a}ewW!}Se Ue S| 99} WsOdap aul 2
“OQUUINU NOG 3Y} JO }dI999/ Jo a}ep Oy} WO ‘JUBWIUJBAOS *S"N aU} Aq PasapsO S}dU9SUeI} JO} ‘10 BDINO SA9pudjaq OI|QnNd Jeuepe4 Wod
uolyezZUOY Ne ‘WIO4 ~Z VID PezisoU}Ne ‘Wsodsp ay} SeAl90—9/ JaqUOSUeI]/J9UOdaJ NOD Sy} a}ep BY} Ws payndwod si sw} AJBAI[ap ‘Pealem SI JUaWAedaJd ssejun 9
"JdOSUes} BY} UO YJOM Ul8aq ||IM JaquosUues/JayOda1 NOD aU} ‘yWSsOdap 9y} Jo }dja001 Uod/
4 -Andwodd Jaquosues/jau0das Nod dy) 0} JUSWAed JOAI[OG "SUONdO AJOAIJOP PUL $1SOO PO]EWIISE WUIJUOD 0] NOA JOR]UON |IIM JOQUOSUeI1/J9OdS/ NGS aU) ‘XEN 'S

! “play Sem SZulpsecoid BU} B49UM UOISIAIP UNOD
ay} 1e (Joe]U00/S]UoSsuel]/AOs SUNOOSIT pueo 1e aIqeIIeAe ISI] [lewWa) JOSIANadns Jada UND dU} 0] passasppe Adood piey e J@AIJap-NUeY JO |Ie@W ‘sased Yyons U|

*SJ9]IJ-8 JOU Sue OYM Salued as oud (9) ‘somued-uou (q) ‘s8ulpsadqid/saseo pajeas (e) FUY-8 02 SUONAEOXT “W9\SKS 495/\ND UNO 1914}SIG "S$" AU} Ul WO) SIU} S[Y-4 vy
*$p10991 JNOA 10) WIOJ J8PIO P9}9|dWW0d INOA Jo Adoo e dasy *ZT-T Swed} 9}e]dwo04 ‘€

*9S29 OU} Ul SSUIPas901d peyOdss OYM J9YOdSs WNOD Yyoes JO} WO) JO9PsO d}e1edas e ajojdwog ‘7

*pasapio a1e S}d|JOSUeI} YOIYUM JO} JaQquINU aSed YoRs JOJ WHO) JapsO a}euedas eB aJa]dWOD ‘T

"NOLLVWHONI SLISHIM SHL LNSWaTdd NS SNOLLONYLSNI SSSHL "UOMCWOJU! BULpsO JdosSUed} B}a/dWOD JO}
S]GWOSUCM/AOS SUNOOSN PUP USIA aSeald ‘WJOJ SIU} BUNB|dWOd alOJeg ‘PEP UOJ ASN Pinoys jesuNod yo *sBulpseooid Jo pode, B JO UONdUOSUes) BY} JOPsJO 0} LUO SIU asf]

SNOLLONULSNI Srey ONY

 

 

 
